eo oOo nN HD A BP WY YH =

NO NO NH HD NH LV NY YN HN HH KH ee eis He ee Re
oOo nyt ND wn BP WY NY KH CG Oo WOH DH vA BP WO NY K&S CO

Case 2:19-cv-00871-RSL Document 7-1 Filed 06/24/19 Page 1 of1

Honorable Robert S. Lasnik

UNITED STATES DISTRICT COURT FOR THE
WESTERN DISTRICT OF WASHINGTON

LESLIE GUY WILSON,
Plaintiff,

UNITED STATES OF AMERICA,
Defendant.

AT SEATTLE

NO. C19-871RSL

ORDER SEALING EXHIBITS TO
SECTION 2255 PETITION

PROPOSED-

 

 

 

 

The Court, having considered the Government’s Motion to Seal, hereby SEALS

Exhibits A and B to the Government’s Response to Wilson’s Section 2255 petition.

* Oban.
DATED this Gy day of 2019,

Presented by:

s/ Thomas M. Woods
THOMAS M. WOODS
Assisted United States Attorney

ORDER SEALING - 1
Wilson v. United States, C19-871

LS Carauhe

HON. ROBERT S. LASNIK
United States District Court Judge

UNITED STATES ATTORNEY
700 STEWART STREET, SUITE 5220
SEATTLE, WASHINGTON 98101
(206) 553-7970
